DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species IV, fig.10-32, claims 1-15 in the reply filed on 11/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bae Park (7441737—hereinafter, Bae).

Regarding claim 1, Bae discloses an accessory mount (fig.1B) for securing an accessory to a helmet, the accessory mount comprising: a body (fig.1B shown body element 41 having a first side opposition a second side) having a top, a bottom, a first side, and a second side (see fig.2A below); a fixed tab (see fig.2A) extending from the bottom of the body; a moveable arm (50, fig.1B) arranged at the top of the body; a hinge portion (61, fig.4A) hingeably attaching the moveable arm to the top of the body proximate one of the first and second sides; and a moveable tab (52, fig.4B) extending from a top of the moveable arm; but does not explicitly disclose wherein the moveable arm is moveable between an unactuated position and an actuated position.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize the structure 50 is configured to move in and out when external forces are applied or during at attaching to another component or as the claimed invention.  Such modification would be considered a mere design choice involves routine skill in the art of attachable components.

Regarding claim 2, Bae discloses the accessory mount of claim 1, wherein the body, moveable arm, and hinge portion are formed from a single piece of material (see at least fig.1B).
Regarding claim 3, Bae does not discloses wherein a distance from the top of the moveable arm to the top of the body is less than 20 percent of a total height of the 
Regarding claims 4-6, Bae discloses the accessory mount of claim 1, further comprising an attachment portion extending (a hook structure 42, see fig.2A below) from the body; wherein the attachment portion includes at least a portion of a hinge (see fig.2A below) for attaching an accessory (fig.1B shown element 40 is configured to attach to element 35); wherein the hinge portion is thicker than the body (fig.4B shown element 41 having a thickness less than the thickness of a hinge portion extending from element 43 to 43a). 
Regarding claim 7, Bae does not explicitly disclose wherein the hinge portion is about twice as thick as the body.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different ranges of hinge portion and body thickness in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.


Regarding claims 8-15, Bae discloses the accessory mount of claim 1, wherein the moveable arm comprises an actuation portion to facilitate actuation of the moveable 




    PNG
    media_image1.png
    516
    566
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732